DETAILED ACTION
Claims 1-4 were rejected on 12/16/2020.
Applicant filed a response, amended claims 1, 3-4 and added new claim 5 on 02/26/2021.
Claims 1-5 are pending in this application.  
Applicant’s arguments filed on 02/26/2021 have been fully considered but they are not persuasive.
It is noted that a new set of rejections not previously present is set-forth below, thus this Office Action is a second Non-Final Office Action.
Claims 1-5 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In reference to claim 1, after “the” and before “honeycomb” in line 16, it is suggested to insert “pillar shaped”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 2, after “the” in line 1 and before “honeycomb” in line 2, it is suggested to insert “pillar shaped”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 3, after “the” and before “honeycomb” in line 2, it is suggested to insert “pillar shaped”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 4, after “the” and before “honeycomb” in each of lines 3 and 5, it is suggested to insert “pillar shaped”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2013/0224080) (Ishihara) in view of Bagley et al. (US 5,259,190) (Bagley).
In reference to claim 1, Ishihara teaches a honeycomb structure body for use in electric heating catalyst devices ([0007]) (corresponding to a honeycomb structure). The honeycomb structure body having a honeycomb body as a catalyst carrier body, a pair of electrodes, a pair of electrode terminals and one or more slit sections ([0008]). The honeycomb structure body has a pillar shape honeycomb body (Fig. 1; Fig. 17) (corresponding to a pillar shaped honeycomb structure portion).
Ishihara further teaches the cell formation section is comprised of a plurality of porous partition walls and a plurality of cells; each of the cells is surrounded by the porous partition walls and the cells are formed in an axial direction X of the honeycomb body, where exhaust gas is introduced into the inside of the honeycomb body through end sections of the honeycomb body and after passing through the inside of the honeycomb body, the exhaust gas is discharged to the outside through the other end section of the honeycomb body ([0032]; [0063]) (corresponding to porous partition walls extending through the pillar shaped honeycomb structure portion from an inflow end face to an outflow end face to define a plurality of cells forming a through channel). The pair of electrodes is formed on an outer peripheral surface of a cylindrical skin section in the honeycomb body ([0065]) (corresponding to an outer peripheral wall located at an outermost periphery; a pair of electrode layers disposed on a side surface of the honeycomb structure portion).
Ishihara further teaches electrodes are formed to face in a radial direction of the honeycomb body with each other on an outer peripheral surface of the cylindrical outer skin section of the honeycomb body ([0059]) (corresponding to one electrode layer of the pair of electrode layers is disposed on a side opposite the other electrode layer of the pair of electrode layers across a center of the honeycomb structure portion in a cross section orthogonal to the extending direction of the plurality of cells). An electrode material has a sheet shape is molded in order to make the pair of electrodes ([0077]); Fig. 1 and 14 discloses the electrode 3 has a strip shape and extend in an extending direction of the plurality of cells of the honeycomb body (corresponding to each of the pair of electrode layers is formed in a strip shape extending in an extending direction of the plurality of cells of the honeycomb structure portion).
Ishihara further teaches the slit section penetrates the corresponding electrode in a thickness direction of the electrode, that is, the slit section divides the electrode in an axial direction X into two sub-sections so that both circumferential ends of the slit section are opened ([0038]; [0067]). Fig. 14, provided below, discloses the slit section 31-5 is formed in a section which is near to the end surface 201 side of the honeycomb body from the central section of the electrode 3, exhaust gas is introduced from end surface 201 of the honeycomb body 2 into the inside of the honeycomb body 2; the slit section 31-5 is formed at an inside section by 30 
In light of the disclosure of Ishihara, it is clear that the electrode 3b includes a middle portion closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells (corresponding to a middle position of each length of the pair of electrode layers is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells).
Ishihara does not explicitly teach a plurality of first cells, the first cells being opened on the inflow side of the fluid and having plugged portions on the end face on the outflow side of the fluid; and a plurality of second cells, the second cells being opened on the outflow side of the fluid and having plugged portions on the end face of the inflow side of the fluid, as presently claimed.
Bagley teaches a honeycomb structure or body of electrically conductive material, which is preheated by electrodes, is used to remove pollutants from combustion fluids (col. 2, lines 13-16). The honeycomb body comprises a plurality of cells including an inlet group of alternate cells open at an inlet end face and closed, sealed or plugged with closure means adjacent an outlet end face, the other alternate cells from an outlet group and are open at the outlet end face but are similarly closed adjacent the inlet end face by the closure means, and thus as viewed at end faces, the alternating open and closed cells are in a checkered or checker-board pattern (col. 4, lines 51-53, 56-59, 61-63) (corresponding to a plurality of first cells, the plurality of first cells being opened on the inflow end face and having plugged portions on the outflow end face; and a plurality of second cells, the plurality of second cells being opened on the outflow end face and having plugged portions on the inflow end face).
Bagley further teaches the plugs prevent fluid from directly entering cells without first going into cells and through walls (col. 6, lines l5-17). The temperature distribution can also be made more uniform by the distribution of plugs of varying thickness and/or resistivity in selected areas of the input end face of the structure (Abstract).

    PNG
    media_image1.png
    364
    543
    media_image1.png
    Greyscale
In light of the motivation of Bagley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb structure body of Ishihara, to include plugs as disclosed in Bagley, in order to provide a honeycomb structure body that has a more uniform temperature distribution and the fluid not directly entering the cells without first going into cells and through walls, and thereby arriving at the presently claimed invention.

In reference to claim 2, Ishihara in view of Bagley teaches the limitations of claim 1, as discussed above. Ishihara further teaches the honeycomb body is made of porous ceramics and the porous ceramics are made of SiC ([0062]) (corresponding to the honeycomb structure portion is formed of a ceramic material).
In reference to claim 4, Ishihara in view of Bagley teaches the limitations of claim 1, as discussed above. Ishihara teaches the axial length of the honeycomb body is 100 mm and the electrode section sub-section 3b is part of an electrode having a total length of 80 mm ([0068], [0016]; [0132]; Table 1, E3). Therefore, it is clear the electrode has a total length less than 0.9 times the length of the honeycomb body, and that the sub-section 3b will have a length less than 0.9 times the length of the honeycomb body (corresponding to each of the pair of electrode layers has a length of less than 0.9 x L in an extending direction of the cell of the honeycomb structure portion from the end face on the outflow side of the fluid, in which L is a length of the honeycomb structure portion in the extending direction of the cell).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Hirata et al. (US 2004/0141890) (Hirata) and Bagley.
This rejection is made in the alterative to establish the configuration of the electrode pair would have been obvious.
In reference to claims 1 and 5, Ishihara teaches a honeycomb structure body for use in electric heating catalyst devices ([0007]) (corresponding to a honeycomb structure). The honeycomb structure body having a honeycomb body as a catalyst carrier body, a pair of electrodes, a pair of electrode terminals and one or more slit sections ([0008]). The honeycomb structure body has a corresponding to a pillar shaped honeycomb structure portion).
Ishihara further teaches the cell formation section is comprised of a plurality of porous partition walls and a plurality of cells; each of the cells is surrounded by the porous partition walls and the cells are formed in an axial direction X of the honeycomb body, where exhaust gas is introduced into the inside of the honeycomb body through end sections of the honeycomb body and after passing through the inside of the honeycomb body, the exhaust gas is discharged to the outside through the other end section of the honeycomb body ([0032]; [0063]) (corresponding to porous partition walls extending through the pillar shaped honeycomb structure portion from an inflow end face to an outflow end face to define a plurality of cells forming a through channel). The pair of electrodes is formed on an outer peripheral surface of a cylindrical skin section in the honeycomb body ([0065]) (corresponding to an outer peripheral wall located at an outermost periphery; a pair of electrode layers disposed on a side surface of the honeycomb structure portion).
Ishihara further teaches electrodes are formed to face in a radial direction of the honeycomb body with each other on an outer peripheral surface of the cylindrical outer skin section of the honeycomb body ([0059]) (corresponding to one electrode layer of the pair of electrode layers is disposed on a side opposite the other electrode layer of the pair of electrode layers across a center of the honeycomb structure portion in a cross section orthogonal to the extending direction of the plurality of cells). An electrode material has a sheet shape is molded in order to make the pair of electrodes ([0077]); Fig. 16 discloses the electrode 3 has a strip shape and extend in an extending direction of the plurality of cells of the honeycomb body corresponding to each of the pair of electrode layers is formed in a strip shape extending in an extending direction of the plurality of cells of the honeycomb structure portion).
Ishihara further teaches a structure of the electrode 3 on the honeycomb structure body 1 without any slit section ([0118]; Fig. 16) (corresponding to the pillar shaped honeycomb structure portion includes only a single pair of electrode layers).
Ishihara does not explicitly teach the structure of the electrode without any slit section includes a middle position of each length of the pair of electrodes is close to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells; or a plurality of first cells, the first cells being opened on the inflow side of the fluid and having plugged portions on the end face on the outflow side of the fluid; and a plurality of second cells, the second cells being opened on the outflow side of the fluid and having plugged portions on the end face of the inflow side of the fluid, as presently claimed.
Hirata teaches an exhaust gas purifying apparatus, for trapping and burning PM, which comprises electrodes and an insulate honeycomb structure (Abstract). The electrodes comprises a pair of plate electrodes respectively placed on opposite outer surfaces of the honeycomb structure ([0022]). Fig. 4b, provided below, teaches the electrode includes a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the cells (corresponding to a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells).
Hirata further teaches when the outer electrode is arranged as shown in Fig. 4b the electric field in the honeycomb structure improves the PM trapping, the electric current reduces 
In light of the motivation of Hirata, it would have been obvious to one of ordinary skill in the art to modify the pair of electrodes of Ishihara to include a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the cells, in order to improve PM trapping, reduce the required PM oxidation energy relative to mere heating.
Bagley teaches a honeycomb structure or body of electrically conductive material, which is preheated by electrodes, is used to remove pollutants from combustion fluids (col. 2, lines 13-16). The honeycomb body comprises a plurality of cells including an inlet group of alternate cells open at an inlet end face and closed, sealed or plugged with closure means adjacent an outlet end face, the other alternate cells from an outlet group and are open at the outlet end face but are similarly closed adjacent the inlet end face by the closure means, and thus as viewed at end faces, the alternating open and closed cells are in a checkered or checker-board pattern (col. 4, lines 51-53, 56-59, 61-63) (corresponding to a plurality of first cells, the plurality of first cells being opened on the inflow end face and having plugged portions on the outflow end face; and a plurality of second cells, the plurality of second cells being opened on the outflow end face and having plugged portions on the inflow end face).
Bagley further teaches the plugs prevent fluid from directly entering cells without first going into cells and through walls (col. 6, lines l5-17). The temperature distribution can also be made more uniform by the distribution of plugs of varying thickness and/or resistivity in selected areas of the input end face of the structure (Abstract). 

    PNG
    media_image2.png
    220
    444
    media_image2.png
    Greyscale
In light of the motivation of Bagley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb structure body of Ishihara in view of Hirata, to include plugs as disclosed in Bagley, in order to provide a honeycomb structure body that has a more uniform temperature distribution and the fluid not directly entering the cells without first going into cells and through walls, and thereby arriving at the presently claimed invention.

In reference to claim 2, Ishihara in view of Hirata and Bagley teaches the limitations of claim 1, as discussed above. Ishihara further teaches the honeycomb body is made of porous ceramics and the porous ceramics are made of SiC ([0062]) (corresponding to the honeycomb structure portion is formed of a ceramic material).
In reference to claim 4, Ishihara in view of Hirata and Bagley teaches the limitations of claim 1, as discussed above. Ishihara in view of Hirata and Bagley discloses the electrode has a length of 30 mm while the honeycomb has a length of 50 mm (Hirata, Fig. 4b). Therefore it is clear the length of the electrode is 0.6 times the length of the honeycomb structure body (i.e., 30mm/50mm = 0.6) (corresponding to each of the pair of electrode layers has a length of less than 0.9 x L in an extending direction of the cell of the honeycomb structure portion from the end face on the outflow side of the fluid, in which L is a length of the honeycomb structure portion in the extending direction of the cell).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama et al. (US 2009/0315569) (Katsuyama) in view of Hirata.
In reference to claims 1 and 5, Katsuyama teaches a fine particle collection body being a honeycomb structure ([0035]) (corresponding to a honeycomb structure). Fig. 3 discloses the fine particle collection body 2 being the honeycomb structure has a pillar shape (Fig. 3) (corresponding to a pillar shaped honeycomb structure portion).
Katsuyama further teaches the honeycomb structure is a structure having a large number of through channels (cells) defined by partition walls and extending in an axial direction ([0036]); and the honeycomb structure is a filter having the honeycomb structure including a plurality of cells as the through channels of a gas which are defined by porous partition walls, and the ends of the cells in each of the end surfaces of the honeycomb structure are alternately plugged so as to form a checker board pattern ([0037]) (corresponding to porous partition walls extending through the pillar shaped honeycomb structure portion from an inflow end face to an outflow end face to define a plurality of cells forming a through channel; wherein the honeycomb structure portion comprises: a plurality of first cells, the plurality of first cells being opened on the inflow end face and having plugged portions on the outflow end face and a plurality of second cells, the plurality of second cells being opened on the outflow end face and having plugged portions on the inflow end face). 
The fine particle collection body includes an outer peripheral surface and is provided with two electrodes ([0031];[0047]) (corresponding to an outer peripheral wall located at an outermost periphery; a pair of electrode layers disposed on a side surface of the honeycomb structure portion; the pillar shaped honeycomb portion includes only a single pair of electrode layers).
Katsuyama further teaches the two electrodes 7 have a rectangular shape and are disposed on opposite sides of the fine particle collection body 2 (Fig. 3; [0031]; [0068]) (corresponding to each of the pair of electrode layers is formed in a strip shape extending in an extending direction of the plurality of cells of the honeycomb structure portion; wherein the electrode layer of the pair of electrode layers is disposed on a side opposite to the other electrode layer of the pair of electrode layer across a center of the honeycomb structure portion in a cross section orthogonal to the extending direction of the plurality of cells).
Katsuyama does not explicitly teach a middle position of each length of the two electrodes is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells, as presently claimed. 
Hirata teaches an exhaust gas purifying apparatus, for trapping and burning PM, which comprises electrodes and an insulate honeycomb structure (Abstract).The electrodes comprises a pair of plate electrodes respectively placed on opposite outer surfaces of the honeycomb structure ([0022]). Fig. 4b, provided above, teaches the electrode includes a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the cells (corresponding to a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells).
Hirata further teaches when the outer electrode is arranged as shown in Fig. 4b the electric field in the honeycomb structure improves the PM trapping, the electric current reduces the required PM oxidation energy relative to mere heating and that the PM oxidation catalysts further reduce the required PM oxidation energy ([0110]; [0118]; [0119]).
In light of the motivation of Hirata, it would have been obvious to one of ordinary skill in the art to modify each of the two electrodes of Katsuyama to include a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the cells, in order to improve PM trapping, reduce the required PM oxidation energy relative to mere heating, and thereby arriving at the presently claimed invention.
In reference to claims 2 and 4, Katsuyama in view of Hirata teaches the limitations of claim 1, as discussed above. Katsuyama in view of Hirata teaches the length of the honeycomb structure made of a porous ceramic material is 50 mm (Katsuyama, [0068]) (corresponding to the honeycomb structure portion is formed of a ceramic material).
Katsuyama in view of Hirata further teaches the electrode has a length of 30 mm while the honeycomb has the length of 50 mm (Hirata, Fig. 4b). Therefore it is clear the length of the electrode is 0.6 times the length of the honeycomb structure body (i.e., 30mm/50mm = 0.6) (corresponding to each of the pair of electrode layers has a length of less than 0.9 x L in an extending direction of the cell of the honeycomb structure portion from the end face on the outflow side of the fluid, in which L is a length of the honeycomb structure portion in the extending direction of the cell).
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Bagley as applied to claim 1 above, and further in view of Chen et al. (CN 105645961) (Chen).
The examiner has provided a machine translation of CN 105645961 Abstract and Description with the Office Action mailed 12/16/2020. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 3, Ishihara in view of Bagley teaches the limitations of claim 1, as discussed above.
Ishihara in view of Bagley does not explicitly teach the honeycomb structure portion has NTC characteristics, as presently claimed. However, Ishihara does teach the honeycomb body is made of SiC ([0062]).
Chen teaches a negative-temperature-coefficient (NTC) SiC (silicon carbide) thermal sensitive ceramic (Abstract). The NTC thermal sensitive ceramic has a high thermal conductivity, high corrosion resistance and the resistance rate is lowered along with the rise of the temperature (Abstract; [0020]).
In light of the motivation of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb body of Ishihara in view of Bagley to comprises the NTC SiC of Chen, in order .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Hirata and Bagley as applied to claim 1 above, and further in view of Chen.
In reference to claim 3, Ishihara in view of Hirata and Bagley teaches the limitations of claim 1, as discussed above.
Ishihara in view of Hirata and Bagley does not explicitly teach the honeycomb structure portion has NTC characteristics, as presently claimed. However, Ishihara does teach the honeycomb body is made of SiC ([0062]).
Chen teaches a negative-temperature-coefficient (NTC) SiC (silicon carbide) thermal sensitive ceramic (Abstract). The NTC thermal sensitive ceramic has a high thermal conductivity, high corrosion resistance and the resistance rate is lowered along with the rise of the temperature (Abstract; [0020]).
In light of the motivation of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb body of Ishihara in view of Hirata and Bagley to comprises the NTC SiC of Chen, in order to provide a honeycomb body made of a material having high thermal conductivity, high corrosion resistance and a resistance rate that is lowered along with the rise of temperature, and thereby arriving at the presently claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama in view of Hirata as applied to claim 1 above, and further in view of Chen.
In reference to claim 3, Katsuyama in view of Hirata teaches the limitations of claim 1, as discussed above.
Katsuyama in view of Hirata does not explicitly teach the honeycomb structure has NTC characteristics, as presently claimed. However, Katsuyama in view of Hirata teaches a base material of the fine particle collection body is a ceramic material such as silicon carbide ([0039]). 
Chen teaches a negative-temperature-coefficient (NTC) SiC (silicon carbide) thermal sensitive ceramic (Abstract). The NTC thermal sensitive ceramic has a high thermal conductivity, high corrosion resistance and the resistance rate is lowered along with the rise of the temperature (Abstract; [0020]).
In light of the motivation of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the fine particle collection body of Katsuyama in view of Hirata to comprises the NTC SiC of Chen, in order to provide a fine particle collection body made of a material having high thermal conductivity, high corrosion resistance and a resistance rate that is lowered along with the rise of temperature, and thereby arriving at the presently claimed invention.




Response to Arguments
In response to amended claims 1 and 3-4 the previous Claim Objections and 35 U.S.C. 112(b) rejection are withdrawn. However, upon further consideration a new set of Claim Objection has been set forth above.

Applicants primarily argue:
“Ishihara does not disclose a pair of electrode layer that would have met the limitations recited in the last paragraph of claim 1. To this end, paragraph [0116] of Ishihara discloses that, even though the electrode shown in Fig. 14 is divided into two parts by the slit section 31-5, the two parts are connected together by the electrode terminal 4, such that the action and effects of the honeycomb structure are the same as the honeycomb structures shown in Fig. 5 and 6 of Ishihara. Further, paragraph [0111] of Ishihara discloses that it is necessary for both parts of the divided electrode to be connected to the electrode terminal 4 in order for current to flow through the overall electrode 3, and as such, the middle position of the length of the overall electrode layer would have been at the middle position of the length of the honeycomb structure. Therefore, a person of ordinary skill in the art would have recognized that the honeycomb structure disclosed in Ishihara would have been analogous to the honeycomb structure of the Comparative Example shown in Table 1 of the present specification.”
Remarks, p. 5
The examiner respectfully traverses as follows:
	While Ishihara does disclose the an electrode terminal 4 connecting the two electrodes together, the fact remains that Ishihara does disclose a pair of electrodes 3b that meets the presently claimed limitations, as discussed in the rejection set forth above. The limitations of claim 1 do not exclude including an electrode terminal or including one or more pairs of electrodes given the open language of the claim i.e., comprising. 
	Additionally, as set forth in the rejections above, Ishihara in view of Hirata and Bagley teaches a single pair of electrodes having a middle position of each length of the pair of electrode layers being closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells.
Applicants further argue:
“Bagley fails to overcome the deficiencies of Ishihara because there would have been no reason for a person of ordinary skill in the art to have considered modifying the honeycomb structure of Ishihara to include the plugging portions of Bagley. Bagley discloses that a honeycomb structure can have (i) a wall flow design that includes cells with plugged portions when the honeycomb structure is used as a filter, or (ii) a through does not include cells with plugged portions when the honeycomb structure is used as a catalytic converter (see Bagley, Col. 4, lines 1- 22; and Col. 6, lines 47-53, for example). 
Ishihara explicitly discloses that the honeycomb structure is used as an electric heating catalyst (EHC) (i.e., a catalytic converter in the context of Bagley) capable ofPage 5 of 7 heating a catalyst supported on the surface of the partition walls (see Ishihara, paragraphs [0007], [0008], [0057], [0064] and [0091], for example). As such, a person of ordinary skill in the art would have recognized that the honeycomb structure disclosed in Ishihara would have corresponded to the through-flow design disclosed in Bagley. Therefore, that person would have had no reason to modify the cells of the honeycomb structure of Ishihara based on Bagley, because Bagley disclosed that plugged portions are used in a honeycomb structure having a wall-flow design.”
Remarks, p.5-6
The examiner respectfully traverses as follows: 
	While the examiner agrees that Ishihara does teach the honeycomb structure is used as an electric heating catalyst (EHC) (i.e., a catalytic converter in the context of Bagley), as Applicant has stated in the Remarks, p. 5-6, Ishihara does not exclude using wall flow design in the honeycomb structure. 
	Bagley teaches either design (i.e., wall flow design or through flow design) may be used for the catalytic converter, with the through flow design being preferred (col. 4, lines 7-9), it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. 
	The fact remains, Bagley provides proper motivation to combine. Therefore, the examiner’s position remains that it would have been obvious to one of ordinary skill in the art to include plugs in the honeycomb structure of Ishihara, absent evidence to the contrary, in order to provide a honeycomb structure body that has a more uniform temperature distribution and the fluid not directly entering the cells without first going into cells and through walls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.